SECOND AMENDMENT TO ESCROW AGREEMENT

THIS SECOND AMENDMENT TO ESCROW AGREEMENT (this "Amendment") is made and entered
into as of the 27th day of April, 2009, by and among INLAND REAL ESTATE
INVESTMENT CORPORATION, a Delaware corporation ("IREIC"); INLAND WESTERN RETAIL
REAL ESTATE TRUST, INC., a Maryland corporation ("IWEST"); IWEST MERGER AGENT,
LLC, in its capacity as agent (the "Agent"); and BANK OF AMERICA, N.A. AS
SUCCESSOR TO LASALLE BANK, N.A., as escrow agent ("Escrow Agent").

RECITALS:

A.

IREIC, IWEST, the Agent and the Escrow Agent are parties to that certain Escrow
Agreement, dated as of November 15, 2007 (the "Escrow Agreement"). Capitalized
terms used but not defined in this Amendment, but defined in the Escrow
Agreement, shall have the meanings given to them in the Escrow Agreement.

B.

The Escrow Agreement was entered into pursuant to that certain Agreement and
Plan of Merger, dated as of August 14, 2007 (the "Merger Agreement"), by and
among IWEST, certain acquisition subsidiaries of IWEST, IREIC, the Agent, Inland
Western Retail Real Estate Advisory Services, Inc., Inland Southwest Management
Corp., Inland Northwest Management Corp. and Inland Western Management Corp.

C.

IREIC, IWEST, Agent and Escrow Agent entered into the First Amendment to Escrow
Agreement dated as of November 14, 2008 to eliminate the disbursement of
Escrowed Shares on the Initial Disbursement Date.

D.

IREIC, IWEST, the Agent and the Escrow Agent desire to enter into this Amendment
to amend the date for final disbursement of Escrowed Shares.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

Amendment to Escrow Agreement.

Section 4(b) of the Escrow Agreement shall be amended by deleting the first
sentence of that Section in its entirety and substituting in lieu thereof the
following:

On the second (2nd) anniversary of the Effective Date (the “Final Disbursement
Date”), Escrow Agent shall disburse to IREIC and the Agent (or as directed by
IREIC and the Agent in writing no less than two (2) Business Days prior to the
Final Disbursement Date), an amount of Escrowed Shares (the “Final Disbursement
Amount”) equal to 100% of (A) the Value of the Escrow as of the Final
Disbursement Date less (B) an amount (the “Final Withheld Amount”) equal to the
aggregate Damages, if any, then claimed by IWEST pursuant to a proper IWEST
Disbursement Request or Final Adjudication received by Escrow Agent, IREIC and
the Agent in accordance with Section 4(c) below prior to the Final Disbursement
Date (each, an “IWEST Claim”), which claimed Damages have not been disbursed
from the Escrow Fund or otherwise paid or satisfied prior to the Final
Disbursement Date.

2.

General Provisions.

(a)

Except as amended by this Amendment, the terms and provisions of the Escrow
Agreement shall remain in full force and effect.











(b)

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c)

This Amendment may be executed and delivered by exchange of facsimile copies
showing the signatures of IWEST, the Agent, IREIC and the Escrow Agent, and
those signatures need not be affixed to the same copy. The facsimile copies
showing the signatures of IWEST, the Agent, IREIC and Escrow Agent will
constitute originally signed copies of the same agreement requiring no further
execution.

(d)

This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Illinois applicable to contracts made and
performed entirely within the State of Illinois, without giving effect to its
conflicts of law provisions.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]














IWEST COUNTERPART SIGNATURE PAGE TO

SECOND AMENDMENT TO ESCROW AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

IWEST:

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:

/s/ Steven P. Grimes

Name:

Steven P. Grimes

Its:

Chief Operating Officer, Chief

 

Financial Officer and Treasurer























AGENT COUNTERPART SIGNATURE PAGE TO

SECOND AMENDMENT TO ESCROW AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

THE AGENT:

IWEST MERGER AGENT, LLC

By:

/s/ Daniel L. Goodwin

Name:

Daniel L. Goodwin

Its:

President

















IREIC COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT TO ESCROW AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

IREIC:

INLAND REAL ESTATE INVESTMENT CORPORATION

By:

/s/ Brenda Gail Gujral

Name:

Brenda Gail Gujral

Its:

President

















ESCROW AGENT COUNTERPART SIGNATURE PAGE TO

SECOND AMENDMENT TO ESCROW AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

ESCROW AGENT:

BANK OF AMERICA, N.A.

AS SUCCESSOR TO LASALLE BANK, N.A.

By:

/s/ Mark T. Lolacono

Name:

Mark T. Lolacono

Its:

Vice President












